ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_JUD_01_PO_01_FR.txt. TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 35

*
* *

La conclusion ci-dessus étant suffisante par elle-méme pour
établir la compétence de la Cour et la question de compétence
étant la seule que la Cour ait à trancher à ce stade de l'affaire,
il devient inutile de procéder à un examen du deuxième motif
de compétence invoqué par le Cambodge et de l'exception soulevée
par la Thaïlande à cet égard.

Par ces motifs,

La Cour,
à l'unanimité,
rejette la première exception préliminaire de la Thaïlande et dit

qu'elle est compétente pour statuer sur le différend qui lui a été
soumis le 6 octobre 1959 par la requête du Cambodge.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-six mai mil neuf cent
soixante et un, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement du Royaume du Cambodge et au
Gouvernement du Royaume de Thaïlande.

Le Président,
(Signé) B. WiNIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. ALFARO, Vice-Président, fait la déclaration suivante:

Le fait qu’en l’espèce la Thaïlande a fondé sa première exception
préliminaire à la juridiction de la Cour sur les conclusions de l'arrêt
rendu en l'affaire relative à I’Incident aérien du 27 juillet 1955
(Israël c. Bulgarie) établit un rapport étroit entre cette affaire et
l'affaire actuelle; et l’on peut être amené à se demander si l’assen-
timent au présent arrêt n implique pas accord avec les conclusions
de la Cour dans l'affaire ci-dessus mentionnée. C'est Pourquoi je
crois devoir déclarer qu'à mon grand regret je ne saurais m’associer
à ces conclusions; mais, même si je pouvais le faire, j'estime, en
raison des nombreux motifs exposés dans le présent arrêt, que les

2Z
TEMPLE DE PRÉAH VIHÉAR (ARRÊT DU 26 V 61) 36

conclusions de la Cour en l'affaire Isvaél c. Bulgarie concernant la
portée et l'effet du paragraphe 5 de l’article 36 du Statut ne sont
pas applicables à l'affaire actuelle.

M. WELLINGTON Koo, juge, fait la déclaration suivante:

Certains des motifs de l'arrêt se rapportant à la décision rendue
par la Cour en l'affaire relative à l'Incident aérien du 27 juillet 1955
(Israël c. Bulgarie), Exceptions préliminaires, je désire indiquer
que, tout en me ralliant à la conclusion à laquelle est parvenue la
Cour en la présente affaire et d’une manière générale au raisonne-
ment qui l’y a amenée, je n’entends pas signifier par là que j’ap-
prouve ou que j'accepte la décision rendue en l'affaire Israël c.
Bulgarie; je maintiens au contraire les motifs et la conclusion
énoncés dans l'opinion dissidente collective qui y était jointe.

Je considère même que, sur la base de cette opinion, la décla-
ration d'acceptation de la juridiction obligatoire de la Cour per-
manente faite par la Thaïlande en 1940 doit être considérée comme
s'étant transformée en acceptation visant la Cour actuelle par
application de l’article 36, paragraphe 5, du Statut, ainsi que la
Thaïlande reconnaît l'avoir voulu et ce au moment où, le 16 décem-
bre 1946, elle est devenue Membre des Nations Unies et par consé-
quent partie au Statut, ce fait constitue un motif additionnel et
plus simple de rejeter le principal argument avancé par la Thaïlande
à l'appui de sa première exception.

Cela est clair, mais il n’en reste pas moins que, les circonstances
des deux affaires étant essentiellement différentes, ni le fait qu’à
s’en tenir à ladite opinion la déclaration de 1940 s’est ainsi trans-
formée avant le 6 mai 1950, date où elle devait expirer, ni le fait
que, si l’on se fonde sur la décision rendue par la Cour en 1959,
cette déclaration est devenue caduque le 19 avril 1956, à la disso-
lution de la Cour permanente, n’ont un effet juridique déterminant
quant à la seule question décisive en litige dans la présente affaire,
à savoir la validité de la déclaration thaïlandaise du 20 mai 1950.

Sir Gerald FITzMAURICE et M. TANAKA, juges, font la déclaration
commune suivante:

Bien que nous soyons tout à fait d'accord avec le dispositif de
l'arrêt rendu par la Cour en l'espèce et avec les motifs sur lesquels
elle s’est fondée, nous avons une raison additionnelle et, pour
nous, plus directe de rejeter la première exception préliminaire de
la Thaïlande.

Cette exception préliminaire est fondée sur la conclusion à la-
quelle est parvenue la Cour quant à l'effet du paragraphe 5 de

23
